Filed 3/25/14 P. v. Mitchell CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064828

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD250081)

ROCKY MITCHELL,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Laura W.

Halgren, Judge. Affirmed.

         John L. Staley, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.



                                                 INTRODUCTION

         Rocky Mitchell pleaded guilty to one count of robbery (Pen. Code, § 211) in

exchange for dismissal of a second count of robbery and a stipulated sentence of five
years in prison. At the sentencing hearing, the court denied his request for appointment

of a new attorney and sentenced him to the agreed upon term of five years in prison.

Against the sentence, the court awarded Mitchell 81 days of presentence custody credit,

consisting of 71 days of actual custody credit and 10 days of conduct credit.1 The court

also imposed various fines and fees, including a $1,400 restitution fine; a $1,400 parole

revocation fine, which the court stayed; a $40 court operations assessment; a $30 criminal

conviction assessment; $154 criminal justice administrative fee; and a $39 theft fine.

       Mitchell appeals. His appointed appellate counsel filed a brief requesting we

independently review the record for error. (See People v. Wende (1979) 25 Cal. 3d 436,

441-442.) Having done so and having identified no reasonably arguable appellate issues,

we affirm the judgment.

                                    BACKGROUND

       On his guilty plea form, Mitchell stated he "unlawfully by means of force [and]

fear took personal property from the person and immediate presence of [the victim]."

According to the probation officer's report, a man and a woman were walking along a

road in San Diego when two men armed with handguns approached them and demanded

their property. The victims turned over their property. Police officers apprehended

Mitchell a short time later. The male victim identified Mitchell as one of the robbers.




1      As part of his plea agreement, the court also sentenced him to a concurrent term of
three years in state prison in a separate case. Against this sentence, the court awarded
305 days of presentence custody credit, consisting of 153 days of actual custody credit
and 152 days of conduct credit.
                                             2
                                     DISCUSSION

      Appointed appellate counsel filed a brief summarizing the facts and proceedings

below. Counsel presented no argument for reversal and instead requested we review the

record for error as mandated by People v. Wende, supra, 25 Cal.3d at pages 441-442.

Counsel did not identify any possible, but not reasonably arguable issues. (See Anders v.

California (1967) 386 U.S. 738, 744.)

      We granted Mitchell permission to file a supplemental brief on his own behalf.

He did not do so.

      As requested by counsel, we reviewed the record for error and did not find any

reasonably arguable appellate issues. Mitchell has been competently represented by

counsel on this appeal.

                                     DISPOSITION

      The judgment is affirmed.


                                                                     MCCONNELL, P. J.

WE CONCUR:


HALLER, J.


AARON, J.




                                            3